Citation Nr: 1227233	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-40 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel












INTRODUCTION

The Veteran had active service with the Marine Corps from March 1964 until March 1968 and active service with the Navy from May 1968 until May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This matter was previously before the Board on two occasions.  First in January 2007, when the matter of whether new and material evidence had been submitted to reopen a claim for service connection for a respiratory disability, to include asthma, was remanded to inform the Veteran of the evidentiary requirements for new and material evidence, and later in March 2011, when the matter was reopened and remanded to afford the Veteran a VA examination.  As explained below, pursuant to the Board remand, the Veteran was scheduled for, but failed to report to, several VA examinations.  Thus, while the Veteran failed to report to the scheduled examinations, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The January 2007 Board decision also reopened and remanded the claim for service connection for a gastrointestinal disability, to include malabsorption syndrome and stomach ulcers, and remanded the claim concerning entitlement to service connection for a psychiatric disability.  These matters were denied by the March 2011 Board decision.  

As noted in the March 2011 Board decision, the Veteran attempted to appeal the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court) and also filed a motion for reconsideration with the Board.  In an April 2007 Order, the Court dismissed the appeal pursuant to the Veteran's request for withdrawal.  See April 2007 Statement of the Veteran.  In July 2007, the Veteran was notified that his motion for reconsideration filed with the Board was denied as moot as the January 2007 decision was a remand and therefore did not constitute a final decision of the Board.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of entitlement to service connection for hypertension and posttraumatic stress disorder (PTSD) were previously referred by the Board in January 2007 and March 2011.  It does not appear that any development has been completed on these issues.  In March 2011, the Board also noted that a November 2004 statement appeared to raise claims for service connection for a kidney disorder, gallbladder disorder, arthritis, low back disability, prostate disability, skin cancer and diabetes mellitus.  These issues have therefore also been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over them, and all of the above mentioned issues are again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was initially scheduled for VA examinations (sleep and pulmonary function test (PFT)) in April 2011 and these examinations were rescheduled for June 2011 and again for April 2012 and May 2012.

2.  He failed to report for the April 2011 examination or for the rescheduled examinations and has not shown good cause for his repeated absences.


CONCLUSION OF LAW

The Veteran's claim is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in January and June 2007 that fully addressed all notice elements.  These letters informed the Veteran of the types of evidence needed to substantiate his claims and the division of responsibility between the Veteran and VA for obtaining the required evidence.  The letters also advised the Veteran how disability ratings and effective dates are assigned.  The claim was subsequently readjudictaed in a February 2009 and May 2012 Supplemental Statements of the Case.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service treatment records (STRs) are associated with his claims file and pertinent postservice treatment records have been secured. 

The Board notes that the Veteran was initially scheduled for VA PFT and sleep compensation and pension examinations in connection with his claim in April 2011, he did not report and the examinations were rescheduled for June 2011 and again for April 2012 and May 2012.  Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327.  He failed to appear for examinations and the record contains no justifiable indication of the reason for the his failure to do so.  Thus, he both failed to report for the examinations that were scheduled and has not provided any good cause for his absences (good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member).  38 C.F.R. § 3.655(a)).  As such, the Board finds that the Veteran was given repeated opportunities to present for a VA examinations, and therefore VA satisfied its duty to assist.

Given the above history, the Board finds that the RO has substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Although examinations were not completed, the RO scheduled the examinations three separate times, each time notifying the Veteran of the date and time of the examinations.  Furthermore, the Veteran was advised of the consequences of not attending the examinations.  

It is noted that the notice of examination was initially sent to an old address and was returned.  However, the RO corrected the Veteran's address and rescheduled the examination.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).

In this regard, it is noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.




Factual Background, Legal Criteria and Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  To that end, a claim for service connection for asthma was previously considered by the RO in August 1968.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  In September 2002, the Veteran submitted a claim in which he claimed to experience breathing problems since his period of active duty service and, as noted above, in March 2011, the Board determined that new and material evidence had been submitted and reopened and remanded this claim to afford the Veteran a VA examination and readjudication on the merits.  Thus, as the Veteran has filed a claim that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the claim is not an original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Rather, it is "a reopened claim for a benefit which was previously disallowed," which must be denied as a matter of law. 

VA compensation and pension examination inquiry documents reflect that the Veteran was initially scheduled for a VA examination in relation to his claim in April 2011, he did not report for the PFT portion of the examination and cancelled the sleep portion.  The Veteran's address was verified and updated, and the examinations were rescheduled for June 2011; however, he did not report.  His address was verified again and the examinations were rescheduled a second time for April 2012 and May 2012.  However, he cancelled the PFT examination and did not report for the sleep portion.  It is presumed that he was properly notified of the date and time of the VA examinations (although a letter from the RO was initially returned as undeliverable, there is no suggestion in the record that the Veteran did not receive the examination notices from the medical facility.  To the contrary, the evidence shows that he was aware of the scheduled examinations because he cancelled two of them.)  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  The record reflects that the Veteran both failed to report for the examinations and failed to provide good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing).  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In fact, to date, the Veteran has not provided any reason for his failure to appear for any of the scheduled examinations.  

Notably, a May 2012 communication from the Veteran includes his assertion that it is "a lie" that he did not respond to requests for medical examinations.  He states that he did get medical examinations.  However, upon review of his claims file, the record speaks for itself.  He was scheduled for examinations in April 2011, he did not report, the examinations were subsequently rescheduled two more times, and he still did not report.  

Under 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  Here, a VA examination was needed to determine the etiology of the Veteran's respiratory disability, to include asthma.  He was scheduled for such examinations three times and did not appear.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  See 38 C.F.R. § 3.655(b); Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

Accordingly, the claim is denied.

ORDER

Service connection for a respiratory disability, to include asthma, is denied.



________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


